Title: To John Adams from Charles Puller, 6 January 1790
From: Puller, Charles,Puller, Richard
To: Adams, John



Sir
London 6 January 1790

We are duly favoured with Your Letter of the 27th September last which We take the Opportunity of the first Packet to answer & to acquaint You what We thought You must have known before this Time, that Soon after Your departure Sir Clement Cotterell paid us agreable to Your directions the Sum of Three Hundred Pounds being the usual present deducting fifteen pCt. as the Customary allowance to Him for the Business passing through His Hands & We accordingly in the Account We settled with Messr. W & J Willink & N & J van Staphorst of Amsterdam of the Monies paid You passed the sum of Two Hundred & fifty five Pounds to their Credit on the 4th. April 1788 which Accounts We supposed You would have been acquainted with & We therefore having no Money belonging to You in Our Hands were surprised when Your draft for £300 was presented to us with out any Letter of Advice & We wrote to Our Friends Messr. Willink to have their directions about it but they answered that they did not know at all on what Account said draft was drawn & could give no orders about it.  This Explanation We imagine will clear up the Business to Your Satisfaction & We must therefore wait further directions from Your relative to the Snuff Box & other things & We beg leave to assure You We shall be always happy in any opportunity of being Serviceable to You here. We have the Honor to remain always / Sir / Your most obedient humble servants
C & R Puller